 1 AEGIS LAW FIRM, P.C.
   Samuel A. Wong (State Bar No. 217104)
 2 KashifHaque (State Bar No. 218672)
   Samantha A. Smith (State Bar No. 233331)
 3
   Jessica L. Campbell (State Bar No. 280626)
 4 9811 Irvine Center Drive, Suite 100
 5 Irvine, California 92618
   Telephone: 949-379-6250
 6 Facsimile: 949-379-6251
 7
     Attorneys for PlaintiffTasneem L. Mohamed
 8
 9
10
11                           UNITED STATES DISTRICT COURT
12                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13
14   TASNEEM L. MOHAMED, on behalf         Case No. 14-cv-02449-L-MDD
     of herself and all others similarly
15   situated,                             PLAINTIFF'S REPLY IN SUPPORT
16                                         OF PLAINTIFF'S MOTION FOR
                Plaintiff,                 CLASS CERTIFICATION
17        vs.
18                                         Submitted on the Briefs
     KELLOGGCOMPANYandDOES1                Judge: Hon. M. James Lorenz
19   through 10, inclusive,                Ctrm.: 5B (5th Floor - Schwartz)
20
                Defendants.                [NO ORAL ARGUMENT, UNLESS
21                                         REQUESTED BY THE COURT]
22
23
24
25
26
27
28
 1                                                TABLE OF CONTENTS
 2
     I.     INTRODUCTION ..................................................................................... 1
 3
 4   II.    ARGUMENT ............................................................................................. 1
 5          A. Dr. Howlett's Damages Proposal is Sufficient for Class Certification
 6               Purposes ............................................................................................... 1
 7          B. Common Issues Predominate Over Individual Issues ......................... 4
 8               !.Whether "Made With Natural Ingredients" is Deceptive is a
 9               Common Question ............................................................................... 4
10               2. Consumer Perception and Reliance is a Merits Based Analysis
11               Not Appropriate at Class Certification................................................ 6
12          C. Plaintiff is Both Adequate and Typical. .............................................. 8
13
     III.   CONCLUSION ........................................................................................ 10
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                       Plaintiffs Reply ISO Plaintiffs Motion for Class Certification
 1               Plaintiff, on behalf ofherself, and other similarly-situated California consumers,
 2   submits this Reply in Support of Plaintiff's Motion for Class Certification.!
 3          I.         INTRODUCTION
 4               Defendant Kellogg Company's ("Defendant") opposes Plaintiff's Motion for
 5   Class Certification on three grounds: (1) Plaintiff's expert, Dr. Elizabeth Howlett, did
 6   not present an adequate damages model; (2) individual issues predominate over
 7   common ones; and (3) Plaintiff is neither adequate or typical because she did not rely
 8   on the "Made with natural ingredients" language.
 9               As shown below, Dr. Howlett's proposed methodology of using conjoint
10   analysis is an accepted method for calculating restitution in this case, and any alleged
11   individual issues are capable of resolution on a classwide basis. Lastly, Plaintiff is
12   neither inadequate nor atypical as she relied on Defendanf s misrepresentations and
13   purchased Gardenburgers during the class period. As such, this Court should grant
14   Plaintiff's Motion.
15         II.         ARGUMENT
16               A.    Dr. Howlett's Damages Proposal is Sufficient for Class
17                     Certification Purposes.
18               The Ninth Circuit recently held in Briseno v. ConAgra Foods, Inc., 674 Fed.
19   Appx. 654, 657 (9th Cir. 2017), that plaintiffs' proposed damages model was
20   sufficient to support class certification under Comcast. In Briseno, defendant
21   ConAgra similarly argued that plaintiffs did not proffer a sufficient method for
22   calculating classwide damages under Comcast. !d. at 657. There, as here, plaintiffs
23   proposed a model to calculate price premium using conjoint analysis to segregate the
24   portion of the premium attributable to consumer understanding of the label. !d. The
25   Court held that since "[p]laintiffs' proffered model tracked their theory of
26
27   1   "Motion" refers to Plaintiffs Motion for Class Certification.
28

                                                         1
                         Plaintiffs Reply ISO Plaintiffs Motion for Class Certification
 1 liability ... [it] was sufficient to survive class certification." Id.2
 2              Here, as is the case for many consumer food cases, Dr. Howlett explains that
 3   conjoint analysis and choice-based conjoint can be used to determine the price
 4   premium of the claim "Made With Natural Ingredients" in consumers' overall
 5   preference for Gardenburgers. (Motion, Howlett Report at ~33). In the Ninth Circuit,
 6   the price premium method discussed by Dr. Howlett is an accepted method for
 7   calculating restitution in a consumer product false advertising class action. Briseno,
 8   674 Fed. Appx. at 657. In In re ConAgra, the court addressed similar criticisms of
 9   Dr. Howlett's damages methodology and rejected it, holding that Dr. Howlett's
10   damages methodology was sufficient to permit certification under Comcast. Id. at
11   954. Indeed, in In re NJOY Consumer Class Action Litig., a case relied upon by
12   Defendant, the court (like many other courts) agreed that Dr. Howlett's "use of
13   conjoint analysis ... was sufficient to permit certification under Comcast." 120 F.
14   Supp. 3d 1050, 1121 (C.D. Cal. 2015); see Langan v. Johnson & Johnson Consumer
15   Cos., No. 3:13-cv-1470, 2017 U.S. Dist. LEXIS 35703, *13-15 (Conn. March 13.
16   2017)(approving Dr. Howlett's expert analysis at class cert); Dei Rossi v. Whirlpool
17   Corp., No. 2:12-cv-00125, 2015 U.S. Dist. LEXIS 55574, *5 (E.D. Cal. April 28,
18   2015)(denying defendant's motion to strike Dr. Howlett's expert report at class
19   cert). 3
20
21   2Defendant's citation to one of the lower court's prior companion opinions on the
22   ConAgra matter is misleading. In a subsequent opinion, the court specifically
     analyzed Dr. Howlett's damages proposal and held that it satisfied Comcast. In re
23   ConAgra Foods, Inc., 90 F. Supp. 3d 919, 1026 (C.D. Cal. 2015).
24   3The cases cited by Defendant in support of its argument are distinguishable. See e.g.
     Apple, Inc. v. Samsung Elecs. Co., No. 11-01846,2014 U.S. Dist. LEXIS 29721, at
25
     *80 (N.D. Cal. March 6, 2014)(a patent infringement where the survey failed to
26   account of actual market price); Saavedra v. Eli Lilly & Co., No. 12-9366, 2014 U.S.
     Dist. LEXIS 179088, at *12-21 (C.D. Cal. Dec. 18, 2014)(a false advertising case
27
     based on the prescription drug market, which is difficult market to measure as it is
28                                                                          (Continued ...

                                                       2
                       Plaintiffs Reply ISO Plaintiffs Motion for Class Certification
 1            Since Plaintiff proffers a scientifically-valid method for ascertaining damages
 2   on a classwide basis that comports with Plaintiffs theories of liability, Plaintiff has
 3   satisfied Comcast. See Comcast Corp. v. Behrend, 133 S. Ct. 1426, 1433-34 (2013).
 4   Each class member paid more for the Gardenburger product because of the "Made
 5   With Natural Ingredients" representation. From this, damages can be measured by
 6   applying the analytical methodology proffered by Dr. Howlett. This dollar amount
 7   can then be multiplied by the number of units purchased by the Class (or each class
 8   member) to determine both total and individual damages.
 9            Finally, Defendant is wrong in urging the strict application of Daubert and
10   FRE 702 at class certification. As explained in the Manual for Complex Litigation
11   (4th):
12         The judge need not decide at the certification sta_ge whether such expert
     testimony satisfies standards for admissibility at trial. Courts have ap_elied a high
13   threshold for assessing the need for expert testimony at the class certification stage.
     A judge should not be drawn prematurely into a battle of competing experts.
14
15   !d., at 267-68 (citing In re Visa Check/MasterMoney Antitrust Litig., 280 F.3d 124
16   (2d Cir. 2001)). Like other courts that have considered similar issues, this Court
17   should reject Defendant's Daubert challenge.
18            While Defendant points out that this Court recently struck part of Dr.
19   Howlett's opinion in Clay v. Cytosport, the Court only excluded Dr. Howlett's
20   opinion as to the CLRA claim as it pertained to the L-glutamine representations
21   because the documents relied upon did not address L-glutamine. No. 15-000165,
22   2018 U.S. Dist. LEXIS 153124, at *21 (S.D. Cal. Sept. 7, 2018). While the Court
23
24
     not an efficiently functioning); Werdebaugh v. Blue Diamond Growers, Case No. 12-
25   cv-02724, 2014 U.S. Dist. LEXIS 173789, *36-39 (N.D. Cal. Dec. 15, 2014)(the
26   expert conducted a study that omitted the brand variable from his regression analysis,
     meaning the damages captured both the price premium attributable to both the brand
27   and the labeling claim).
28

                                                      3
                      Plaintiffs Reply ISO Plaintiffs Motion for Class Certification
 1 struck Dr. Howlett's testimony as to this limited scope, it ultimately approved her
 2   proposed conjoint analysis model. !d. at *36 (stating "Dr. Howlett's proposed
 3   conjoint analysis .. .is sufficient to meet Plaintiffs' burden to show that damages can
 4   be calculated on a class-wide basis ... ") Since Dr. Howlett reviewed documents
 5   directly related to Gardenburger labeling, there is no reason for a similar limitation
 6   here.
 7           Moreover, as discussed below, materiality of the misrepresentations is shown
 8   through Defendant's marketing materials.
 9           B.    Common Issues Predominate Over Individual Issues.
10           Defendant argues that individual issues predominate because consumers'
11   opinions on the defmition of the term "natural" may vary and consumers may buy
12   Gardenburgers for different reasons. As shown below, Defendant's fact-based
13   arguments do nothing more than present further evidence that Defendant's alleged
14   individual issues are capable of resolution on a classwide basis.
15                 1.    Whether "Made With Natural Ingredients" is Deceptive is a
16                       Common Question.
17           Whether the phrase "Made With Natural Ingredients" is deceptive is a commo
18   question of fact. Indeed, this Court already considered and rejected Defendant's
19   argument that the phrase "Made With Natural Ingredients" is not deceptive in its
20   ruling on Defendant's Motion for Judgment on the Pleadings ("JOP"), holding:
21   "Kellogg's claims that Gardenburgers are 'Made With Natural Ingredients' could be
22   interpreted by consumers as a claim that all the ingredients in the product were
23   natural, which is allegedly false. Moreover, customers could interpret the term 'Made
24   With Natural Ingredients' as a claim that Gardenburgers are processed with only
25   natural ingredients." (Order Granting in Part and Denying in Part JOP ("JOP Order,"
26   Dkt No. 35), p. 5.) As previously stated by this Court, the "question is not whether
27   [Ms. Mohamed] provides a plausible definition for ["natural"], but whether a
28   reasonable consumer would expect to find [Hexane] in [Gardenburgers] that are

                                                    4
                    Plaintiffs Reply ISO Plaintiffs Motion for Class Certification
 1   labeled ["Made With Natural Ingredients"]." !d. citing Ham v. Hain Celestial Group
 2   Inc., 70 F. Supp. 3d 1188, 1193 (N.D. Cal. 2014).
 3          The cases cited by Defendant in support of this argument are distinguishable. For
 4   example, in Pelayo v. Nestle USA, Inc., the plaintiff provided several conflicting
 5   definitions of the term "natural" in her complaint. 989 F. Supp. 2d 973,978 (C.D. Cal.
 6   20 13 ). That is not the case, here, where Plaintiff has simply pled "a product is not
 7   natural if it contains color, artificial flavors, or synthetic substances." (FAC ,-r12.)4 Kelly
 8   v. Cape Cod Potato Chip Co., a case out of the Western District ofMissouri with little
 9   precedential value, followed Pelayo, and held that plaintiff could not meet her own
10   definition of natural, which was "existing or produced by nature: not artificial." 81 F.
11   Supp. 3d 754, 760 (W.D. Mo. 2015). In the Jones v. ConAgra, the label statements
i2   varied by can size, variety, and time. No. 12-01633, 2014 U.S. Dist. LEXIS 81292, at
13   *54 (N.D. Cal. June 13, 2014). Likewise, in Randolph v. J.M Smucker Co., a case out
14   of Southern District of Florida, the "majority of Defendant's products did not bear the
15   challenged labeling" and the "class include[d] products which did not contain the
16   alleged misrepresentation during the entire class period." 303 F .R.D. 679, 695-96 (S.D.
17   Fla. 2014). Moreover, Briseno does not require that plaintiffs actually conduct a
18   consumer survey when moving for class certification. Rather, Briseno made it clear that
19   plaintiffs' proposal to measure the classwide price premium attributable to their theory
20   of liability using conjoint analysis (as Dr. Howlett has done here) is sufficient for class
21   certification purposes. 67 4 F. App 'x at 657. Regardless, as recently noted by this Court,
22   "[w]hether Plaintiff[] [is] successful in proving deceptiveness or not, the outcome of
23   this issue affects the claims on a class-wide basis. The merits of this issue therefore do
24
25
     4 Pelayo has been largely criticized and not followed for its analysis of the term
26   "natural." See e.g., Surzyn v. Diamond Foods, Inc., No. 14-0136,2014 WL 2212216, at
     *3 (N.D. Cal. May 28, 2014) (multiple definitions of "All Natural" is an insufficient
27
     basis to dismiss a complaint).
28

                                                     5
                     Plaintiffs Reply ISO Plaintiffs Motion for Class Certification
 1 not preclude class certification." Clay, 2018 U.S. Dist. LEXIS 153124, at *19.5
 2                2.     Consumer Perception and Reliance is a Merits Based Analysis
 3                       Not Appropriate at Class Certification.
 4          Well-settled Ninth Circuit law squarely rejects Defendant's argument that
 5   Plaintiffs claims require individual analysis of consumer perception and reliance:
 6   "California consumer protection laws take an objective approach to the reasonable
 7   consumer, not the particular consumer." Beck-Ellman v. Kaz USA, Inc., 283 F .R.D.
 8   558, 568 (S.D. Cal. 2012)(Huff, J.)(citing Williams v. Gerber Prods. Co., 552 F.3d
 9   934, 938 (9th Cir. 2008)).6 This objective test "renders claims under the UCL, FAL,
10   and CLRA ideal for class certification .... For this reason, district courts in California
11   routinely certify consumer cl~ss actions ... alleg[ing] violations of the CLRA, F AL,
12   and UCL." Tait v. BSH Home Appliances Corp., 289 F .R.D. 466, 480 (C.D. Cal.
13   2012) (citation omitted). Defendant nonetheless attempts to manufacture individual
14   issues by focusing on the subjective preferences and expectations of Plaintiff and
15   class members. However, as this Court held in Clay, "for all three California
16   consumer protections claims, the issue is decided on a class-wide basis, regardless of
17   each individual consumer's understanding." 2018 U.S. Dist. LEXIS 153124, at* 18;
18   see also Astiana v. Kashi, 291 FRD 493, 509 (S.D. Cal. July 30, 2013)(certifying an
19   "all natural" class as it pertained to hexane processed soy ingredients because hexane
20
     5 The other cases cited are also distinguishable. For example, Kosta v. Del Monte
21
     Foods, Inc., involved labeling variation among the product lines with some not
22   containing the labeling at all. 308 F.R.D. 217,221 (N.D. Cal. 2015). And, Townsend
23   v. Monster Beverage Corp., did not challenge "natural" labeling but instead
     challenged statements that the product was "hydrating," should be "consumed
24   responsibly" and provided a "big bad buzz." 303 F.Supp.3d 1010, 1017 (C.D. Cal.
25   2018).

26   6See also In re Ferrero, 278 F.R.D. 552, 556 (S.D. Cal. 2011) (Huff, J.) (same);
     Stearns, 655 F.3d at 1020 ("[R]eliefunder the UCL is available without
27   individualized proof of deception, reliance and injury").
28

                                                    6
                    Plaintiffs Reply ISO Plaintiffs Motion for Class Certification
 1   is a synthetic material that "might be considered a material representation by
 2   reasonable consumers."). To the extent Plaintiffs CLRA claims require reliance, it
 3   can be proven by a classwide inference. See, e.g., Beck-Ellman, 283 F.R.D. at 568; In
 4   re POM Wonderful LLC Mktg. & Sales Practices Litig., 2012 WL 4490860, at *5
 5   (C.D. Cal. Sept. 28, 2012); Chavez v. Blue Sky Natural Bev. Co., 268 F.R.D. 365, 376
 6   (N.D. Cal. 2010)("[R]eliance ... may be inferred as to the entire class if the named
 7   plaintiff can show that material misrepresentations were made to the class
 8   members."); Johnson v. Gen. Mills, Inc., 276 F.R.D. 519,521-22 (C.D. Cal. 2011)
 9   ("[T]he Ninth Circuit [has] explicitly recognized that a classwide inference of
10   reliance for both affirmative misrepresentations and omissions is proper for a CLRA
11   claim.").
12         Critically, materiality is governed by an objective standard, subject to common
13   proof. POM Wonderful, 2012 WL 4490860, at *5. Common evidence presented by
14   Plaintiff shows that the Gardenburger labels are material to consumers and drive
15   profits. 7 Defendant engaged in a nationwide marketing campaign, communicating
16   uniformly at the point of purchase with its customers. Kellogg cannot defeat class
17   certification by claiming consumers buy its products for a variety of reasons.
18         Importantly, Defendant does not dispute that Gardenburgers contain hexane
19   processed soy ingredients or that hexane is a federally recognized synthetic and toxic
20   chemical. Defendant also does not dispute that reasonable consumers do not consider
21   hexane to be a natural product. Rather, Defendant identifies disputed factual issues,
22   all of which are all capable of resolution on a classwide basis. Indeed, the fact that
23   Defendant engaged an expert to conduct a survey - regardless of the result of the
24   survey - is indicative of the fact that Defendant agrees that common issues
25
26
     7See Motion§ II.D, III.D.4.a.; Ex. Eat p. 3 (stating you can charge more by labeling
     products natural; conceding that such labeling allows for a higher premium of at least
27   17%; and showing overall materiality of the label.)
28

                                                    7
                    Plaintiffs Reply ISO Plaintiffs Motion for Class Certification
 1 predominate over individual issues. 8
 2         Like the many food case that preceded this case, individual issues do not
 3   predominate here. See e.g., Astiana v. Kashi Co., 291 F.R.D. at 509 (certifying class
 4   for products labeled "all natural" but containing hexane processed soy ingredients);
 5   Brazil v. Dole Packaged Foods, LLC, No. 12-CV-01831-LHK, 2014 U.S. Dist.
 6   LEXIS 74234, at *70 (N.D. Cal. May 30, 2014) (certifying Rule 23(b)(2) and (b)(3)
 7   classes challenging "All Natural" representations on label); Werdebaugh, 2014 U.S.
 8   Dist. LEXIS 71575, at *95 (certifying class under Rule 23(b)(3) based on "All
 9   Natural" statement on label); Johnson v. General Mills, Inc., 275 F.R.D. 282, 288
10   (C.D. Cal. 2011) (certifying a class based on representation about "probiotic"
11   bacteria made on yogurt container label).9
12         C.     Plaintiff is Both Adequate and Typical.
13         Defendant argues that Plaintiff is neither adequate nor typical because she
14   purchased Gardenburgers both before and after Kellogg added the "Made With
15   Natural Ingredients" labeling, meaning Plaintiff allegedly did not rely on the
16   "natural" labeling in making her purchases prior to "Made With Natural
17
18   8 Defendant attempts to claim - without any adequate support - that hexane does not
19   remain in the end product. Plaintiff disputes this claim. Regardless, this also is a
     classwide issue subject to common evidence.
20
     9 The three cases relied upon by Defendant, Hain Celestial, Jones and Algarin, are
21   again distinguishable. In re Hain Celestial Seasonings Products Consumer Litigation
22   involved "1 00% natural" labeling on tea products where there were over 70 tea
     varieties but only 10 were at issue. Case No. 13-1757, 2015 WL 12001273, *2 (C.D.
23   Cal. Sept. 23, 20 15). Likewise, (as stated above) in Jones the consumers were
24   exposed to label statements that varied by can size, variety, and time periods. 2014
     U.S. Dist. LEXIS 81292, at *54. And, in Algarin v. Maybe/line, LLC, a case
25   involving "24 hour" lip color and makeup, there were a number of differences
26   regarding the two products, including "pricing differences, claims differences,
     labeling differences." 300 F.R.D. 444, 452 (S.D. Cal. 2014). None ofthese issues are
27   present here.
28

                                                   8
                   Plaintiffs Reply ISO Plaintiffs Motion for Class Certification
 1   Ingredients" language being added to the packaging. Reliance, however, "is proved
 2   by showing that the defendant's misrepresentation[] was 'an immediate cause' of
 3   the plaintiffs injury-producing conduct." In re Tobacco II Cases, 46 Cal. 4th 298,
 4   326 (2009). Plaintiff need not show that the misrepresentations were the only cause,
 5   or "even the predominant or decisive factor," influencing their conduct. !d.
 6   Regardless, "the test for California's consumer protection statutes is objective, and
 7   does not tum on the claimant's particular state of mind." See Ries v. Ariz. Bevs. USA,
 8   LLC, 287 F.R.D. 523, 539 (N.D. Cal. 2012). The point is that Plaintiff relied on the
 9   alleged misrepresentations. (See Motion, Ex. 3 at 211:11-14; Ex.4 at 198:5-19.) That
10   she may have considered other factors does not make her atypical. Bruno v. Quten
11   Research Inst. LLC, 280 F.R.D. 524, 534 (C.D. Cal. 2011)(rejecting argument that
12   plaintiff was atypical because she considered other facts in making purchases);
13   Johns v. Bayer, 280 F.R.D. 551, 557 (S.D. Cal. 2012)(same); Ries, 287 F.R.D. at 539
14   (slight variations in motivations for purchases is "inherent in consumer class
15   actions."). Further, Plaintiff is an adequate representative because she is a member
16   of the class she seeks to represent, shares the same claims and interest in obtaining
17   relief as all other class members, and has no conflicts of interests with other Class
18   members. Beck-Ellman, 283 F.R.D. at 567; In re Ferrero Litig., 278 F.R.D. at 559;
19   see Gen. Tel. Co. v. Falcon, 457 U.S. 147, 157-58, n. 13 (1982)(noting that where
20   the claims of the class and class representatives are coextensive, there is no conflict).
21   Plaintiff has also demonstrated her adequacy through her participation thus far in
22   this litigation. (See Motion, Smith DecI., ,-r 8. yo
23
24   10The cases cited by Defendant are distinguishable as Plaintiff is not subject to any
     similar unique defenses. See Hanan v. Dataproducts, 976 F.2d 497, 508 (9th Cir.
25
     1992) (a securities class action where plaintiff had a practice ofbuying a minimal
26   number shares of stock in various companies, and purchased only ten shares of stock
     in Dataproducts); Yoon v. Gap, Inc., Case No. 08-05712,2010 WL 11597565, at *5
27
     (C.D. Cal. Oct. 6, 201 0) (plaintiff was "not sure" if she saw the misrepresentations at
28                                                                             (Continued ...

                                                     9
                     Plaintiffs Reply ISO Plaintiffs Motion for Class Certification
 1               Finally, this Court has already determined that Plaintiff has proper standing.
 2   (See JOP Order). And, the cases cited in support of Defendant's standing argument
 3   are distinguishable.u As stated in Backus v. Con Agra Foods, Inc. (a case cited by
 4   Defendant), purchasing "products at different times and for different reasons" is not
 5   atypical so long as the plaintiff purchased the products at some point during the time
 6   period when the label language was at issue. 2016 U.S. Dist. LEXIS 178227 at *7.
 7   Here, Plaintiff purchased Gardenburgers during the class period when they were
 8   labeled "Made With Natural Ingredients." Thus, she is typical.
 9        III.         CONCLUSION
10               For the reasons discussed herein, Plaintiff respectfully requests the Court
11   grant Plaintiffs Motion.
12
13   Dated: October 8, 2018                            AEGIS LAW FIRM,
14                                                      s/ Samantha A. Smith
15                                                      By: Samantha A. Smith
                                                        Attorney for PlaintiffTasneem Mohamed
16
17
18   issue).
19   11See Joseph v. Costco Wholesale Corp., Case No. 14-06899, 2015 U.S. Dist. LEXIS
20   184917, at * 16 (C.D. Cal. Aug. 27, 20 15)(no standing where the plaintiff did not
     notice the label language at issue until after he purchased the product, and he did not
21   purchase another product thereafter); Backus v. Con Agra Foods, Inc., Case No. 16-
22   454, 2016 U.S. Dist. LEXIS 178227, *8-11 (N.D. Cal. Dec. 22, 2016)(plaintiffs
     unique knowledge of trans fats and his continuing purchase of products after
23   knowing the dangers associated with trans fats and after filing several law suits
24   opened him up to unique defenses); In re Autozone, Inc. Wage & Hour Empl.
     Practices Litig., 289 F.R.D. 526, 547-48 (N.D. Cal. 2012)(class was defined as
25   employees who had been reimbursed at 30 cents per mile for using their personal
26   vehicles, but plaintiff had never been reimbursed); Jones, 2014 U.S. Dist. LEXIS
     81292, at *17-18 (plaintiff lacked standing because she testified that the label
27   statements were not misleading).
28

                                                        10
                         Plaintiffs Reply ISO Plaintiffs Motion for Class Certification
